Exhibit 10.86a
 
FIRST AMENDMENT OF LEASE


THIS FIRST AMENDMENT OF LEASE (“Amendment”) made and entered into this 28th day
of February, 2008, by and between THIRTY-EIGHT SIDNEY STREET LIMITED
PARTNERSHIP, a Delaware limited partnership ("Landlord"), and ORE
PHARMACEUTICALS INC. (f/k/a Gene Logic Inc.), a Delaware corporation ("Tenant").


WITNESSETH:
 
WHEREAS, Landlord and Tenant entered into a certain Lease dated July 30, 2004
(the “Lease") for certain office space, containing approximately 19,093 square
feet of rentable area, located on the second (2nd) floor of The Clark Building,
38 Sidney Street, Cambridge, Massachusetts, as more fully set forth in the Lease
(the "Original Premises"); and
 
WHEREAS, the Lease is for a Term of forty-eight (48) months and shall expire on
August 31, 2008; and
 
WHEREAS, Tenant has exercised the extension option as set forth in Section 26 of
the Lease; and
 
WHEREAS, Landlord and Tenant agree to extend the Term of the Lease (the
“Extension”), and to otherwise modify the Lease as set forth below.
 
NOW THEREFORE, in consideration of the mutual covenants herein set forth and
other good and valuable consideration, Landlord and Tenant hereby agree as
follows:
 
1.           In connection with the Extension, Tenant shall perform certain
improvements to the Premises, as mutually agreed upon by Landlord and Tenant
(the “Improvements”).  Landlord shall provide to Tenant an allowance in
connection with the Improvements (“Leasehold Improvements Allowance”) in the
amount of One Hundred Ninety Thousand Dollars ($190,000.00).  The Leasehold
Improvements Allowance shall be paid and used in accordance with the provisions
of the Work Letter, attached as Exhibit A to this first amendment of the Lease.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           The Term of the Lease shall be extended for a period of five (5)
years, commencing September 1, 2008 and expiring August 31, 2013 (“Extension
Term”).
 
3.           During the Extension Term, Tenant shall pay Annual Base Rent for
the Premises, in advance, on the first day of each and every calendar month, in
the amounts set for the below:
 

 
Year 1
$53.00 per rentable square foot, NNN
 
Year 2
$54.00 per rentable square foot, NNN
 
Year 3
$55.00 per rentable square foot, NNN
 
Year 4
$56.00 per rentable square foot, NNN
 
Year 5
$57.00 per rentable square foot, NNN

 
4.           In connection with the Extension and in addition to the Seventy
Eight Thousand Seven Hundred Fifty Eight and 63/100 ($78,758.63) security
deposit currently held by Landlord, Tenant shall deposit with Landlord an amount
equal to Ninety Six Thousand Two Hundred Sixty and 53/100 Dollars ($96,260.53),
which sum represents an additional security deposit (“Additional Deposit”) to be
held by Landlord in accordance with the provisions of Section 11.12 of the
Lease.   The Additional Deposit shall be paid by Tenant within five (5) days of
the full execution of this Amendment.
 
5.           Landlord and Tenant acknowledge that Meredith & Grew and Cushman &
Wakefield (collectively, “Acknowledged Broker”) are entitled to a fee for
broker’s services rendered in bringing together the parties to this
Lease.  Landlord shall be responsible for paying the reasonable fee determined
to be due and owing the Acknowledged Broker as a result of this
transaction.  Tenant warrants that it has had no dealings with any broker or
agent in connection with the Lease, other than the Acknowledged Broker.  In the
event Tenant has had any other dealings, Tenant covenants and agrees to pay, and
to hold harmless and indemnify Landlord from and against any and all costs,
expenses or liability for, any compensation, commissions and charges claimed by
any other broker or agent with respect to this Lease or negotiation hereof
(including, without limitation, the cost of reasonable legal fees in connection
therewith).
 
6.           Except as expressly modified herein, all other terms and conditions
of the Lease shall be unamended and remain in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment of Lease the
day and year first written above:
 

 
LANDLORD:
       
THIRTY-EIGHT SIDNEY STREET limited
 
 partnership
       
By:
Forest City 38 Sidney Street, Inc., a
   
Massachusetts corporation
                   
By:  /s/ Michael Farley
       
Date signed: March 4, 2008
                         
TENANT:
       
ORE PHARMACEUTICALS INC.,
 
a Delaware corporation
                   
By: /s/ Philip L. Rohrer, Jr., Chief Financial Officer
 
Date signed: February 28, 2008

 
 
 

--------------------------------------------------------------------------------

 
COMMONWEALTH OF MASSACHUSSETTS
  )
 
  )  SS:
COUNTY OF MIDDLESEX
  )

 
BEFORE ME, a Notary Public in and for said County and State, personally appeared
the above named Thirty-Eight Sidney Street limited partnership, by Forest City
38 Sidney Street, Inc., a Massachusetts corporation, by Michael Farley, its Vice
President, who acknowledged that he did sign the foregoing instrument and that
the same is his free act and deed and the free act and deed of said partnership.
 
IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at
Cambridge, Massachusetts, this 4 day of March, 2008.
 

     
Notary Public

 
STATE OF MARYLAND
)
 
)SS:
MONTGOMERY COUNTY
)

 
BEFORE ME, a Notary Public in and for said County and STATE, personally appeared
the above named ORE PHARMACEUTICALS INC., a Delaware corporation, by Philip L.
Rohrer, Jr., its Chief Financial Officer, who acknowledged that he did sign the
foregoing instrument and that the same is his free act and deed and the free act
and deed of said corporation.
 
IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at
Gaithersburg, Maryland, this 28th day of February, 2008.
 

     
Notary Public

 
This Instrument Prepared By:
Rebecca E. Ward, Esq.
Terminal Tower
50 Public Square, Suite 1360
Cleveland, OH  44113-2267
(216) 621-6060
 